UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5179


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH JEROME SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (7:04-cr-00003-FL-1)


Submitted:   January 18, 2011             Decided:   January 25, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    George E. B. Holding, United States Attorney,
Jennifer P. May-Parker, Ethan A. Ontjes, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Joseph Jerome Smith appeals the sixty-month sentence

of imprisonment imposed by the district court after finding that

Smith      violated       his     term    of   supervised      release    prohibiting

criminal conduct.              Smith pled guilty to distributing five grams

or     more      of     cocaine      base,     in   violation     of     21    U.S.C.A.

§ 841(a)(1), (b)(1)(B) (West 1999 & Supp. 2009), and possession

of a firearm in furtherance of a drug trafficking crime, in

violation of 18 U.S.C. § 924(c) (2006). ∗                  On appeal, Smith argues

that       the     sixty-month        sentence      is    excessive      and    plainly

unreasonable because the district court procedurally erred by

failing       to      render    an   individualized       assessment     because    its

statement that Smith was a very dangerous person was unsupported

by the record.          We disagree.

                 We will affirm a sentence imposed after revocation of

supervised         release      if   it   is   within    the   prescribed      statutory

range and not plainly unreasonable.                      United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                    In determining whether a

sentence is plainly unreasonable, we first consider whether the

sentence imposed is unreasonable.                   Id. at 438. In making this

determination,           we     follow     “the     procedural     and    substantive

       ∗
        Smith was subject to a statutory maximum term of
imprisonment of five years following a revocation of supervised
release. See 18 U.S.C. § 3583(e)(3) (2006).



                                               2
considerations       that       we        employ          in     our     review          of    original

sentences.”        Id.    at     438.          In    this        inquiry,         we    take       a    more

deferential posture concerning issues of fact and the exercise

of     discretion        than        reasonableness                review          of         Guidelines

sentences.        United States v. Moulden, 478 F.3d 652, 656 (4th

Cir.    2007).    Only     if        we    find          the     sentence         procedurally            or

substantively       unreasonable,                must       we     decide         whether          it    is

“plainly” so.       Id. at 657.

            While a district court must consider Chapter Seven’s

policy    statements      and        the       statutory         provisions            applicable         to

revocation sentences under 18 U.S.C. §§ 3553(a), 3583(e) (2006),

the    district    court       need        not       robotically          tick         through         every

subsection, and it has broad discretion to revoke the previous

sentence and impose a term of imprisonment up to the statutory

maximum provided by § 3583(e)(3).                          Moulden, 478 F.3d at 656-57;

Crudup, 461 F.3d at 439.                  Moreover, while a district court must

provide a statement of the reasons for the sentence imposed, the

court    “need    not    be     as    detailed            or     specific         when    imposing         a

revocation       sentence       as        it    must        be     when       imposing         a       post-

conviction sentence.”            United States v. Thompson, 595 F.3d 544,

547 (4th Cir. 2010).

            After       reviewing          the       record,        we       conclude         that       the

district    court’s       assertion             that       Smith       was    a    very       dangerous

person    was    premised       upon           its       finding       that    Smith’s         repeated

                                                     3
pattern   of     committing       drug       offenses     indicated      that    he

disregarded    the   law.        Smith’s     contention    that   the     district

court’s finding was unsupported by the record is inaccurate.

Thus, the district court did not procedurally err in determining

Smith’s sentence, which is not unreasonable.

          Accordingly, we affirm Smith’s sentence.                     We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in    the    materials      before   the    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         4